Citation Nr: 1645451	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-32 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 29, 2004 for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

There are no documents or communications of record dated prior to September 29, 2004 that constitute a claim for service connection for coronary artery disease.


CONCLUSION OF LAW


The criteria for an effective date prior to September 29, 2004, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2015); 38 C.F.R. §§ 3.157, 3.318, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued May 2011 preadjudicatory notice to the Veteran which met the VCAA notice requirements. 

With regard to the appeal for the earlier effective date claim, the Board finds that additional notice addressing such appeals is not necessary.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim. VAOPGCPREC 8-2003.

Service treatment records, VA examinations, and lay statements are of record.  The Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder and no additional development or assistance is warranted in this case.  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (2015); 38 C.F.R. § 3.400 (2016).  

In the case of presumptive service connection, the effective date will be the date entitlement arose, if a claim is received within one year after separation from active duty; otherwise the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (b)(2)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (2016).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2016).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2016).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

 In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a Veteran who has a covered herbicide disease.  
38 C.F.R. § 3.816 (b)(1)(i) (2016).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816 (c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2).  If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4). 

In this case, service connection for coronary artery disease was granted in November 2011 pursuant to the Nehmer litigation.  Service connection had been previously denied in September 2006, and in subsequent November 2012 rating decision, the RO applied retroactive provisions codified at 38 C.F.R. § 3.816 in granting service connection for coronary artery disease from October 5, 2005.  In March 2012, the RO granted an earlier effective date of September 20, 2004 for service connection for coronary artery disease based on the earliest date a claim for service connection was shown by the record.  The Board finds that the retroactive provisions of 38 C.F.R. § 3.816 are applicable to this case, and thus, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2). 

The record shows that the Veteran filed a formal application for compensation and pension, received in September 29, 2004, and this claim was construed by the RO to include an informal claim for service connection for coronary artery disease.  There are no documents or communications of record dated prior to September 29, 2004 that constitute a claim for service connection for coronary artery disease.

The Veteran contends in a November 2011 statement and in an October 2013 substantive appeal that he was diagnosed with coronary artery disease prior to 2004, that this should be shown by VA medical records, and that an earlier effective date is warranted based on the earlier diagnosis.  While the provisions of 38 C.F.R. 
§ 3.157 (b), allow for the receipt of a VA outpatient or hospital examination or admission to a VA hospital as an informal claim for increased benefits once a claim for compensation has been allowed, the Board finds that the provisions of 38 C.F.R. 
§ 3.157 (b) are not applicable in this case as the Veteran is appealing the effective date of the grant of service connection and not the effective date of a claim for an increased rating.  Moreover, prior to September 29, 2004, the Veteran neither submitted, nor identified VA or private treatment records which relate to a diagnosis of coronary artery disease.   Accordingly, the Board finds that the proper effective date for presumptive service connection is the later date of the claim, and not the date that entitlement arose.

The Board finds that there are no documents or communications of record dated prior to September 29, 2004 that constitute a claim for service connection for coronary artery disease.  While the Veteran essentially contends that entitlement for service connection for coronary artery disease arose prior to September 29, 2004, the proper effective date has been established as the later date of the claim.  See 
38 C.F.R. § 3.381 (c)(2).  For these reasons, the Board finds that an effective date prior to September 29, 2004 is not warranted for the award of service connection for coronary artery disease.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's appeal for an earlier effective date, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to September 29, 2004 for the grant of service connection for coronary artery disease is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


